Case 3:19-cr-00647-RAM Document 137 Filed 12/29/20 Page 1of8

RECEIVED AND FILED

TL rit

IN THE UNITED STATES DISTRICT COURT FOR THE 5) coy gFFICEUSDCPR
DISTRICT OF PUERTO RICO =
SUPERSEDING INDICTMENT” *E*

UNITED STATES OF AMERICA,

Plaintiff,

v. Criminal No. 19-647 (RAM)
[1] Edgardo Cc. Sanchez-Sosa, Violation:
(Counts 1 through 7, 10 through 13) 7NUS.C: §§ 841(a)(1), 843, 846
[2] Guelvin Benitez-Carrasquillo, 18 U.S.C. § 1703(a)
(Counts | through 3, 8, 10, 12, 13) 18 U.S.C. § 1512(c)(1)
[3] Gellitza Ortiz-Martinez, 18 U.S.C. § 2

Counts 1, 2, 9
Forfeiture:

_— I a : 10 —_— - 21 U.S.C. § 853(a)

(Counts 1 through 3, 10, 11, 14)

Defendants,

 

 

THE GRAND JURY CHARGES
COUNT ONE
Conspiracy to Possess With Intent to Distribute Controlled Substances (Cocaine)
21 U.S.C. §§ 841(a)(1) & (b)(1)(A) Gi), and 846
Beginning on a date unknown, but not later than August 2019, and continuing to on
or about October 2, 2019, in the District of Puerto Rico, and within the jurisdiction of this

Court,

[1] Edgardo C. Sanchez-Sosa,
[2] Guelvin Benitez-Carrasquillo,

[3] Gellitza Ortiz-Martinez,

the defendants herein, knowingly and intentionally combined, conspired, confederated and
agreed with each other, and others known and unknown to the Grand Jury, to commit the

following offense against the United States: to possess with intent to distribute 5 kilograms
Case 3:19-cr-00647-RAM Document 137 Filed 12/29/20 Page 2 of 8

or more of a mixture or substance containing a detectable amount of cocaine, a Schedule II

Controlled Substance, in violation of 21 U.S.C. §§ 841(a)C1) & (CA \A)GI), and 846.

COUNT TWO
Possession with Intent to Distribute Cocaine
21 U.S.C, §§ 841(a)(1) & (bd) )(A)GD; and 18 U.S.C. § 2

On or about October 2, 2019, in the District of Puerto Rico, and within the jurisdiction

of this Court,

[1] Edgardo C. Sanchez-Sosa,
[2] Guelvin Benitez-Carrasquillo,

[3] Gellitza Ortiz-Martinez,
the defendants herein, aiding and abetting each other, and others known and unknown to the
Grand Jury, did knowingly and intentionally possess with intent to distribute 5 kilograms or
more of a mixture or substance containing a detectable amount of cocaine, a Schedule II

Controlled Substance. Allin violation of 21 U.S.C. §§ 841(aj(1) & (b)(D)(A)Gi) and 18 U.S.C.

§ 2.

(Intentionally Left Blank)

2

 
Case 3:19-cr-00647-RAM Document 137 Filed 12/29/20 Page 3 of 8

COUNT THREE
Use of Communication Facility
21 U.S.C. §§ 843(b), and 846
Beginning on a date unknown, but not later than the year 2012, and continuing to on
ot about October 3, 2019, in the District of Puerto Rico, and within the jurisdiction of this

Court,

]1] Edgardo C. Sanchez-Sosa,

[2] Guelvin Benitez-Carrasquillo,
a
ee

the defendants herein, knowingly and intentionally combined, conspired, confederated and
agreed with each other, and others known and unknown to the Grand Jury, to commit the
following offense against the United States: use any communication facility, to wit, the
United States Postal Service Facilities located in San Juan and Canévanas, in facilitating the
commission of acts constituting a felony under Title 21, United States Code, Section 841(a)(1)
and 846, that is, the offenses set forth in Counts One, Two and Ten of this superseding

indictment. Ail in violation of 21 U.S.C. §§ 843(b) & (d)(1) and 846.

(Intentionally Left Blank)
3

 

 
Case 3:19-cr-00647-RAM Document 137 Filed 12/29/20 Page 4 of 8

COUNTS FOUR TO EIGHT

 

Delay of Mail

18 U.S.C. § 1703(a)

On or about each of the dates set forth below, in the District of Puerto Rico, and within

the jurisdiction of this Court, the defendant mentioned below, being a United States Postal

Service officer and employee, did unlawfully delay packages entrusted to him, and which

came into his possession and were intended to be conveyed by mail and carried and delivered

by any carrier or other employee of the United States Postal Service, and forwarded through

and delivered from any post office or station thereof established by authority of the Postmaster

General or the Postal Service, as describe below:

 

 

 

 

 

 

 

 

 

Carrasquillo

 

COUNT | DATE OF THE DELAY DEFENDANT TRACKING NUMBER

4 September 17, 2019 [1] Edgardo C. 95055 16209519260022113
Sanchez-Sosa

5 September 17, 2019 [1] Edgardo C. 95055 16209489260419247
Sanchez-Sosa

6 September 17, 2019 [1] Edgardo C. 9505516209419260392080
Sanchez-Sosa

7 October 2, 2019 [1] Edgardo C. 9505516209419275398824
Sanchez-Sosa

8 October 3, 2019 [2] Guelvin Benitez- | 9505812857339273512333

 

Each Count a separate and distinct violation of 18 U.S.C. § 1703(a).

 

 
Case 3:19-cr-00647-RAM Document 137 Filed 12/29/20 Page 5of 8

COUNT NINE
Tampering with Documents or Proceedings
18 U.S.C. § 1512(@(1)
On or about October 2, 2019, in the United States, in the District of Puerto Rico and

within the jurisdiction of this Court,

[3] Gellitza Ortiz-Martinez,

the defendant herein, did corruptly alter, destroy, mutilate, and conceal packages containing
a mixture or substance containing a detectable amount of cocaine, and attempt to do so, with
the intent to impair its integrity and availability for use in an official proceeding: to wit: an
investigation being conducted by the United States Postal Service-Office of Inspector General,
in violation of 18 U.S.C. § 1512(\(1).
COUNT TEN
Conspiracy to Possess With Intent to Distribute Controlled Substances (Marihuana)
21 U.S.C. §§ 841(a)(1) & (b)(1)(D), and 846

Beginning on a date unknown, but not later than the year 2012, and continuing to on
or about October 3, 2019, in the District of Puerto Rico, and within the jurisdiction of this
Court,

[1] Edgardo C. Sanchez-Sosa,

[2] Guelvin Benitez-Carrasquilio,
the defendants herein, knowingly and intentionally combined, conspired, confederated and
agreed with each other, and others known and unknown to the Grand Jury, to commit the
following offense against the United States: to possess with intent to distribute a mixture or

substance containing a detectable amount of marihuana, a Schedule I Controlled Substance,

in violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(D), and 846.
5

 
Case 3:19-cr-00647-RAM -Document 137 Filed 12/29/20 Page 6 of 8

COUNTS ELEVEN TO THIRTEEN
Delay of Mail
18 U.S.C. §§ 1703(a), and 2
On or about each of the dates set forth below, in the District of Puerto Rico, and within
the jurisdiction of this Court, the defendants mentioned below, being United States Postal
Service officers and employees, aiding and abetting each other, did unlawfully delay packages
entrusted to them, and which came into their possession and were intended to be conveyed
by mail and carried and delivered by any carrier or other employee of the United States Postal

Service, and forwarded through and delivered from any post office or station thereof

established by authority of the Postmaster General or the Postal Service, as describe below:

 

COUNT | DATE OF THE DELAY DEFENDANTS TRACKING NUMBER
Ii December 21, 2018 [1] Edgardo C. 9505815897018351172445
Sanchez-Sosa

 

 

   

 

 

12 March 12, 2019 [1] Edgardo C. 9481710200883049792743
Sanchez-Sosa,

[2] Guelvin Benitez-
Carrasquillo,

 

 

13 September 23, 2019 [1] Edgardo C. 9505516203439256449922
Sanchez-Sosa,

[2] Guelvin Benitez-

Carrasquillo,

 

 

   

 

 

 

 

 

Each Count a separate and distinct violation of 18 U.S.C. §§ 1703(a) and 2.

 
Case 3:19-cr-00647-RAM Document 137 Filed 12/29/20 Page 7 of 8

COUNT FOURTEEN
Tampering with Documents or Proceedings
18 U.S.C. § 1512(c))
On or about October 3, 2019, in the United States, in the District of Puerto Rico and

within the jurisdiction of this Court,

the defendant herein, did corruptly alter, destroy, mutilate, and conceal data contained in his
LG cellphone, and attempt to do so, with the intent to impair its integrity and availability for
use in an official proceeding: to wit: an investigation being conducted by the United States

Postal Service-Office of Inspector General, in violation of 18 U.S.C. § 1512(c)(1).

NARCOTICS FORFEITURE ALLEGATIONS
21 U.S.C. § 853(a)(1) and (2)

The allegations contained in Counts One, Two, Three and Ten of this Superseding
Indictment are hereby realleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to 21 U.S.C. § 853,

Pursuant to 21 U.S.C. § 853, upon conviction of any of the offenses in violation to 21
U.S.C. §§ 841, 846 or 843 the defendants, [1] Edgardo C. Sanchez-Sosa, [2] Guelvin Benitez-
Carrasquillo, [3] Gellitza Ortiz-Martine7_ i
RE s21! forfeit to the United States of America any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as the result of such offense and
any property used, or intended to be used, in any manner or part, to commit, or to facilitate

he commission of, the offense.

 
Case 3:19-cr-00647-RAM Document 137 Filed 12/29/20 Page 8 of 8

If any of the property described above, as a result of any act or omission from the
defendants:
(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to,
or deposited with, a third party; (c) has been placed beyond the jurisdiction of the court; (d)
has been substantially diminish in value; or (e) has been commingled with other property
which cannot be divided without difficulty, the United States of America shall be entitled to

forfeiture of substitute property pursuant to Title 21, United States Code, Section 853(p).

TRUE BILL,
W. STEPHEN MULDROW FOREPERSO
Yl Oo! fH Date: dece aehh gO x)

 

Max eS
Assistant U.S. Attorney, Chief

s n nized Crime Section
pat

' Vanessa E(Bonhomme : Camille/Garcia Tie
Assistant U.S. Attorney, Deputy Chief Special Assistant Attorney

Transnational Organized Crime Section

 
